EXHIBIT 3
                             ■•REFUG EE
                                              FOCUS
                             a division of Lutheran Social Services of the Southwest

Michele Eckert, Women's Empowerment Program
Lutheran Social Services/ RF Division
3443 N. Central Ave.
Phoenix, AZ 85012


February 13, 2017


Motor Vehicle Division
RE: A Plus Driving School
7106 N. 35th Ave
Phoenix, AZ


To Whom It May Concern:

As a Program Specialist with the Women's Empowerment Program, I work with women who are
learning to drive, and to develop their skills in assimilating into the American culture. This letter
is written in reference for the A-Plus Driving School, whose ownership and management team
helps our clients achieve their goals.

The owner of the company, Mr. Ali Ahmed has had his driver's license since 1991, and is an
experienced commercial driver. His team (AAL lessa Mohammad and Alani Ahmed) have been
working with our clients, and with the community to help and support them in learning to
drive, and learn the rules and road regulations to drive safely here in Arizona.

Mr. Alani and his team have also worked as volunteers to support their community - not only
to teach driving, but also to adjusting to life here in Arizona. Ali and his team are highly skilled,
and certainly will continue to deliver quality services.




Michele Eckert
Program Specialist




         3443 N Central Ave, North Rotunda, Phoenix, AZ 85012 Tel: (602) 248-4400 Fax: (602) 248-4968
                                             www.refugeefocus.org
                                                                 Refugee
                                      •', -.
                                                                 Focus
                                        a division of Lutheran Social Services o f the Southwest
Basim Alkhafaji
3443 N. Central Ave.
 Phoenix, AZ, 85012


2/13/17
Motor Vehicle Division
A Plus driving school
7106 N. 35 th Ave. Phoenix, AZ



To whom it may concern                                                                                       t
I Basim Alkhafaji senior case manager at Refugee Focus. Writing this letter in reference of A-Plus driving
                                                                                                             I
school.

Ali Ahmed as the owner of this company and his team (AAUessa Mohammad, Alani Ahmed) has been
working with our client to help and support them to learn how to drive, and learn about the rules and
road regulations here in Arizona.

Ali Alani also worked as a volunteer to support his community and who ever in needs not only with
driving lessons but with the life adjusting here in AZ.

Ali and his team is highly skilled staff when it comes to deliver the services.



Warmly



            )\         )


Senior case manager
             Arizona Immigrant and Refugee Services
                10240 N 31st Ave, Suite 112                  Phone: 602-944-1821

                Phoenix, AZ 85051                           Fax: 602-944-1860



February 13 th 2017


A Plus Driving School
7106 N 35 th Ave. Phoenix, AZ 85051




                                      To: Motor Vehicle Division


We are writing this letter in reference of (A Plus Driving School) Owned by Ali Ahmed. Ali and his
team (AAL lessa Mohammed and Alani Ahmed) has been working with our clients to learn the
Arizona motor vehicle laws to obtain their driver's permits then teaching them driving so they can
pass the MVD test route that has a variety of traffic situations.

Ali Ahmed has been serving the community in deferent ways, He volunteered to help the
newcomers to start their new life in Arizona.

We strongly recommend Ali Ahmed and his team to continue the services they are providing to
the community.

Sincerely,




Safaa Alsharbati
Operations Manager
Arizona Immigrant and Refugee Services
10240 North 31st Ave, Suite#112
Phoenix, AZ 85051
Tel: (602) 944-1821
Fax: (602) 944-1860
                 Refu9ee Focus . a division of Lutheran Socicil Services of the Southwest
                                                                                            -.·""·";'•·•'

                                                                                            ; R e f u g e e F o cu s
                                                                                                                             ,,,_·       ·,···-: _ \~•-·"·''       ..    ·='=-
                                                                                                                                                                          :·
                                                                                                                                                                          I •l _-_


                                                                                                                                                               1          '},\'
                           3443 N C,:,n.ral Ave. North Rotunda. Phoenix. Adzona 85012
                                                                                                 WOMEN S :'t___  _
                                     Tel (602) 248-4400   i   Fax (602) 248-4968                 EMPOWERMENT ·,\
                                                                                                 PROGRAM ;jt
                                                                                                                                         .                     .
                                                                                                                                                                             '{
                                            wv:w. refugee fo,: us .o rg
                                                                                                                                     ·. _-•_I_, '                   '
                                                                                            :7:: ·--:,.'.: - · '   ,:, : '                              ,,'.            ;,i, : ::   ...




October, 2016


To Whom It May Concern


We are working with A-Plus Driving School, and the owner of the company, Mr. Ali Ahmed. He

has had his driver's license since 1991, and is an experienced commercial driver. Beginning in

2010, he has volunteered to help refugees learn to drive by using his own vehicle in a parking

lot, so they could practice. We appreciate him working with our Refugee Women very much,

and he has given discounts to our clients to help them become independent.


His additional qualifications include his commitment to helping refugees become independent,

and to ensure they learn proper road safety, and the law. He is a firm believer in focusing on

good communication skills, and getting refugees on the right path to becoming independent,

safe drivers.


Finally, Mr. Ahmed intends to collaborate with local agencies and non-profits to offer this

service, in addition to marketing the service to other new drivers.


Warmly,



 +
Michele Eckert

Women's Empowerment Business Specialist
